Citation Nr: 0529671	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES
1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with impotence and retinopathy.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the period from May 8, 2001, through October 22, 2003, 
and 40 percent from October 23, 2003, for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent 
for the period from May 8, 2001, through October 22, 2003, 
and 40 percent from October 23, 2003, for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity.




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1963 to June 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  
   
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran has undergone numerous VA 
examinations to evaluate his symptoms and the severity of his 
disorders.  However, all of the VA examination reports 
indicate that the claims file was not made available to the 
examiners.  The veteran must be reexamined, with the claims 
folder being made available to each examiner.  

The appellant has reported receiving treatment at the VA 
medical facility in Columbia.  The RO has obtained his 
treatment records through December 2002.  Records from 
January 2003 to present should be obtained and associated 
with the claims file.  

In addition, the veteran has also been receiving private 
medical treatment from David L. Keisler, M.D., for his 
diabetes and diabetes-related complications.  Dr. Keisler has 
submitted two letters, dated in September 2001 and October 
2002.  On the October 2002 letter, Dr. Keisler reported that 
the veteran had moderate to severe peripheral neuropathy.  
However, Dr. Keisler did not specify the symptoms associated 
with the neuropathy.  In order to allow for evaluation of the 
severity of the disability under VA's rating criteria, more 
specific information as to his symptoms is needed.  The RO 
should thus take the appropriate steps to obtain the 
veteran's treatment notes from Dr. Keisler from 2001 to 
present.  

Finally, it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA) is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In reviewing the claims folder, it does not appear that the 
veteran was properly informed of the requirements of VCAA.  
The RO should thus provide the appellant with another letter 
in compliance with VCAA.  This should include notice of 
evidence necessary to substantiate his claim, his and VA's 
respective obligations to obtain different types of evidence, 
and to submit any evidence in his possession.    

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant is 
accomplished.  This includes compliance 
with notice requirements as to what 
specific evidence VA will secure and what 
specific evidence the claimant must 
personally submit to substantiate the 
claims on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence.  The claimant 
must be instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished. 

2.  The RO should contact the veteran and 
ask that he provide the names, addresses 
and dates of treatment for all health 
care providers, VA or non-VA which have 
treated him for diabetes or any 
complications of diabetes mellitus.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  Of particular 
interest would be any treatment records 
from 2001 to present from David L. 
Keisler, M.D.  If the RO becomes aware of 
the existence of additional pertinent 
records, appropriate steps to obtain such 
records should be taken.  

3.  Once all outstanding medical records 
have been obtained and associated with 
the claims file, the veteran should be 
afforded VA examinations to determine the 
severity of his diabetes mellitus, upper 
and lower extremity diabetic neuropathy, 
as well other diabetes related 
conditions, to include diabetic 
retinopathy.  All indicated tests and 
studies are to be performed.  Prior to 
each examination, the claims folder must 
be made available to each physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician(s).  

a.  The veteran should be examined 
to determine the severity of his 
diabetes mellitus.  All indicated 
tests and studies are to be 
performed.  Prior to the 
examination, the claims folder must 
be made available to the examiner 
for review of the case.  A notation 
to the effect that this record 
review took place should be included 
in the report of the examiner.  The 
physician should indicate whether 
the diabetes necessitates the use of 
insulin, requires a restricted diet, 
and regulation of activities.  It 
should be indicated whether the 
veteran experiences episodes of 
ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care 
provider, plus complications that 
would not be compensable if 
separately evaluated.  Adequate 
reasons and bases for the opinion 
are to be included.

b.  The veteran should be examined 
to determine the severity of his 
diabetic retinopathy.  All indicated 
tests and studies are to be 
performed.  Prior to the 
examination, the claims folder must 
be made available to the examiner 
for review of the case.  A notation 
to the effect that this record 
review took place should be included 
in the report of the examiner.  The 
physician, in accordance with the 
latest AMIE worksheet for evaluating 
diabetic retinopathy, is to provide 
a detailed review of the veteran's 
history, current complaints, and the 
severity of the diabetic 
retinopathy.  The examiner is 
specifically asked to specify the 
symptoms associated with diabetic 
retinopathy versus those associated 
with nonservice-connected conditions 
of the eyes.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.  

c.  The veteran should be examined 
by a neurologist to determine the 
severity of his upper and lower 
extremity diabetic neuropathy.  All 
indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must 
be made available to the examiner 
for review of the case.  A notation 
to the effect that this record 
review took place should be included 
in the report of the examiner.  The 
physician, in accordance with the 
latest AMIE worksheet for evaluating 
diabetic neuropathy, is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
severity of the neuropathy in each 
extremity, defining it as complete, 
severe, moderate, or mild loss or 
impaired function for each 
extremity.  The examiner must 
provide a clear explanation for each 
finding and opinion expressed.  

4.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

